Order entered December 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01679-CR

                          ANDRE WAYNE VITTATOE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1251535-K

                                           ORDER
       On June 4, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees. The

Dallas County Clerk subsequently filed a supplemental clerk’s record. However, the itemization

of costs included in the supplemental record does not comply with the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006 (West 2006).

       Accordingly, we ORDER the Dallas County District Clerk to file, WITHIN TEN

DAYS OF THE DATE OF THIS ORDER, a second supplemental clerk’s record that contains

a detailed itemization of the costs assessed in this case that complies with article 103.001 and

103.006 of the Texas Code of Criminal Procedure. See id. arts. 103.001 (“A cost is not payable
by the person charged with the cost until a written bill is produced or is ready to be produced,

containing the items of cost, signed by the officer who charged the cost or the officer who is

entitled to receive payment for the cost.”) (emphasis added), 103.006 (“if a criminal action or

proceeding . . . is appealed, an officer of the court shall certify and sign a bill of costs that have

accrued and send the bill to the court in which the action or proceeding is . . . appealed)

(emphasis added).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office,

Criminal Records Division; and to counsel for all parties.




                                                      /s/     LANA MYERS
                                                              JUSTICE